Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the entire fabrication process" in the fifth line from the last.  There is insufficient antecedent basis for this limitation in the claim. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10,12,16,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1).
Regarding claim 10, Jeon teaches a method of producing an optoelectronic semiconductor device comprising: providing a frame part (301, figs. 35 and 41 and paragraph [0169] of the translation) comprising a plurality of openings, providing an auxiliary carrier (201), connecting the auxiliary carrier to the frame part such that the auxiliary carrier covers at least some of the openings at an underside of the frame part, the conversion elements cover a top surface of at least some of the optoelectronic semiconductor chips (fig. 41), through which electromagnetic radiation is emitted during operation (fig. 48, paragraph [0184]), and the top surface is opposite to the bottom surface of the optoelectronic semiconductor chip.
Jeon does not teach the bottom surface of at least some of the optoelectronic semiconductor chips remains completely free of the housing throughout the entire fabrication process.  In other words Jeon does not teach the housing is not applied to the bottom surface of the at least some of the optoelectronic semiconductor chips.
Jeon teaches any housing on the bottom surface is to be removed (paragraph [0171]).
In the same field of endeavor, Lin teaches the bottom surface (surface 128, fig. 4d) of at least some of the semiconductor chips (124) remains completely free of the housing throughout the entire fabrication process (encapsulant 164 is not applied to surface 128, paragraph [0087]) to eliminate the steps of removing the encapsulant afterward and of repairing damage caused by the encapsulant removal step (paragraph [0087]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the bottom surface of at least some of the optoelectronic semiconductor chips remain completely free of the housing throughout the entire fabrication process, for the benefit of eliminating the steps of removing the encapsulant afterward and of repairing damage caused by the encapsulant removal step.
Regarding claim 12, Jeon teaches the method according to claim 10, wherein the frame part is a waffle pack (fig. 39, paragraph [0169]).  
Regarding claim 16, Jeon teaches the method according to claim 10, wherein a combined thickness of one of the conversion elements and one of the optoelectronic semiconductor chips placed on said conversion element is at least (fig. 41a) the thickness of the frame part.  
Regarding claim 17, Jeon teaches the method according to claim 10, wherein the at least some of the optoelectronic semiconductor chips comprise contact locations (70 and 80, fig. 41a, paragraph [0171]) for electrically contacting the semiconductor chips arranged at a bottom surface (fig. 41 is seen inverted) facing away from the conversion element.
Regarding claim 18, Jeon teaches the method according to claim 10, wherein the bottom surface of at least some of the optoelectronic semiconductor chips remains completely free of the housing throughout the entire fabrication process (“the entire fabrication process” is understood to mean the step of removing the auxiliary carrier 201, fig. 41b of Jeon).  
Regarding claim 19, Jeon teaches the method according to claim 10, wherein the conversion elements exclusively cover the top surface (“the top surface” is defined in 
Feature “through which electromagnetic radiation is emitted during operation” is a process of using the device and does not carry patentable weight in the current manufacturing claim.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1), as applied to claim 10 above, and further in view of Yamano et al (PG Pub 2006/0014320 A1).
Regarding claim 11, the previous combination remains as applied in claim 10.
However, Jeon does not teach the auxiliary carrier comprises an adhesive tape having heat-releasing properties.  
In the same field of endeavor, Yamano teaches an auxiliary carrier comprises an adhesive tape having heat-releasing properties (heat-release-type tape, paragraph [0094]), for the benefit of providing an inexpensive auxiliary carrier material (paragraph [0094]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the auxiliary carrier to comprise an adhesive tape having heat-releasing properties, for the benefit of providing an inexpensive auxiliary carrier material.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1) as applied to claim 10 above, and further in view of Fuke et al (PG Pub 2013/0328091 A1).
Regarding claim 13, the previous combination remains as applied in claim 10.
However, Jeon does not teach at least one of the conversion elements comprises a B-stage silicone base material.  
In the same field of endeavor, Fuke teaches a conversion elements comprising a B-stage silicone base material for the benefits of achieving manufacturing efficiency and using a material with storage stability (paragraphs [0094][0040]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make at least one of the conversion elements to comprise a B-stage silicone base material, for the benefits of achieving manufacturing efficiency and using a material with storage stability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1) as applied to claim 10 above, and further in view of Oliver et al (PG Pub 2009/0068798 A1).
Regarding claim 14, the previous combination remains as applied in claim 10.
However, Jeon does not teach the housing is applied by compression molding.  
In the same field of endeavor, Oliver teaches a housing is applied by compression molding for the benefit of eliminating planarization step (paragraphs [0037][0047]), thus, simplifying the manufacturing process.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to apply the housing by compression molding, for the benefit of eliminating planarization step, thus, simplifying the manufacturing process.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (WO2016/03953 A1), a reference cited by Applicants and English translation is in US PG Pub 2017/0263837 A1), and Lin et al (PG Pub 2014/0217597 A1) as applied to claim 10 above, and further in view of Tan et al (PG Pub 20070295968 A1).
Regarding claim 15, the previous combination remains as applied in claim 10.
However, Jeon does not teach the housing comprises particles of TiO2 and SiO2 in a silicone base material.
In the same field of endeavor, Tan teaches a housing (encapsulant, paragraph [0010]) comprises particles of TiO2 and SiO2 in a silicone base material (paragraph [0010]), for the benefit of improving heat and UV resistance (paragraph [0010]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the housing to comprise particles of TiO2 and SiO2 in a silicone base material for the benefit of improving heat and UV resistance of the material.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new reference Lin et al teaches the added features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899